Citation Nr: 0327485	
Decision Date: 10/15/03    Archive Date: 10/28/03

DOCKET NO.  00-02 239A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel



INTRODUCTION

The veteran had active military service from November 1974 to 
November 1994.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an August 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.


REMAND

The veteran contends that his service-connected disabilities 
render him totally unemployable and unable to obtain and 
maintain substantially gainful employment.  The evidence of 
record demonstrates that he served twenty years in the U.S. 
Air Force and retired in November 1994.  

Effective from December 1, 1994, service connection has been 
in effect for lumbar spine strain, evaluated as 40 percent 
disabling; status post meniscectomy of the right knee with 
instability, evaluated as 10 percent disabling; symptomatic 
status post meniscectomy of the right knee, evaluated as 10 
percent disabling; status post meniscectomy of the right knee 
with post-traumatic arthritis and some limitation of motion, 
evaluated as 10 percent disabling; left knee anterior 
cruciate ligament deficiency, evaluated as 10 percent 
disabling; tinnitus, evaluated as 10 percent disabling; and 
fracture of the C3 cervical spine process, evaluated at 10 
percent.  Noncompensable disability evaluations are also in 
effect for residuals of fracture of the left temporoparietal 
area, left ear hearing loss, and cubital tunnel syndrome and 
flexio-pronator insertional tendonitis, left minor and right 
major, claimed as tennis elbow.

In February 1998, the RO received the veteran's Application 
for Increased Compensation Based on Unemployability (VA Form 
21-8940).  He indicated that he was 47 years old and unable 
to work due to back, bilateral elbow, neck, bilateral knee, 
hearing, and left shoulder disabilities.  He said his 
disabilities affected his ability to work full-time in 
December 1994, that he became too disabled to work in July 
1994, and that he last worked full time in September 1994.  
The veteran reported that, in January 1995, he worked in a 
supervisory capacity for animal control computer work, as a 
grocery clerk, and as a requisitioning clerk at a hospital.  
He was currently self-employed, and was co-owner of an auto-
polishing service where he had worked 20 hours per week since 
February 1995.  He indicated that he lost at least three or 
more months due to illness and earned approximately $2400 per 
month.  The veteran also stated that figure reflected the 
total gross of business but, after expenses, his yearly 
income in 1997 was approximately $2100.  He indicated that he 
had four years of high school education and training in 
automotive engineering, from 1978 to 1979.

During the pendency of the veteran's appeal, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), which substantially modified the circumstances under 
which VA's duty to notify and assist claimants applies, and 
how that duty is to be discharged.  See Public Law No. 106-
175 (2000) (now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 
(West 2002)).  The new statute also revised the former 
section 5107(a) of title 38, United States Code, to eliminate 
the requirement that a claimant must come forward first with 
evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.

VA has published regulations implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326(a) (2003)).  Under regulations issued after 
enactment of the VCAA, and effective February 22, 2002, the 
Board has been conducting evidentiary development of appealed 
cases directly.  See 38 C.F.R. § 19.9(a)(2) and (a)(2)(ii) 
(2003).  But see Paralyzed Veterans of America v. Secretary 
of Veterans Affairs, ___ F.3d ___, No. 02-7007 (Fed. Cir. 
Sept. 22, 2003) (holding that the regulation codified at 38. 
C.F.R.§ 3.159(b)(1) is invalid because it imposes an 
arbitrary new deadline that does not represent a reasonable 
exercise of VA's authority). 


First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  
38 U.S.C.A. § 5102 (West 2002); 38 C.F.R. § 3.159(b)(2) 
(2003).  Second, VA has a duty to notify the claimant as to 
any information and evidence needed to substantiate and 
complete a claim, and as to what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b)(1) (2003); see Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  38 
U.S.C.A. §§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) 
(2003).  

Here the veteran claims that he is rendered totally 
unemployable by his service-connected disabilities.  
According to the information submitted in 1998, he earned 
approximately $2200 that year, from his car washing and 
detailing business.  However, in his February 2000 
substantive appeal, the veteran said that, due to his 
physical limitations, as of January 2000, he was no longer 
involved in the car washing and detailing business.  He 
indicated that, prior to retirement from active service, he 
was retrained to do "paperwork".  At that time, the veteran 
submitted a December 1998 personal earnings and benefit 
estimate statement from the Social Security Administration 
that reflects his reported earnings in 1995 were $1,824, in 
1996 were $3,137 and, in 1997, were $2,694.

Further, it appears that VA last examined the veteran in June 
1998 - more than five years ago.  At that time, the examiner 
reported that prolonged sitting, heavy lifting, and other 
types of strenuous activities would limit the veteran.  Under 
these circumstances, the Board finds that the veteran should 
undergo comprehensive examinations to determine the nature 
and current severity of all current residuals of his service-
connected orthopedic disabilities and the nature and current 
severity of his service-connected tinnitus and left ear 
hearing loss.  These examinations must be predicated on a 
thorough review of the entire record.  The Board also 
determines that a medical opinion should be obtained 
regarding whether the veteran's service-connected 
disabilities preclude him from obtaining or retaining 
substantially gainful employment.  See Friscia v. Brown, 7 
Vet. App. 294, 297 (1994) (Board is precluded from offering 
its own opinion as to whether veteran is employable and has 
duty to supplement the record with an examination that 
includes an opinion as to the effect of service-connected 
disabilities on the veteran's ability to work); Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994) (Board may not reject TDIU 
claim without producing evidence, as distinguished from mere 
conjecture, that the veteran can perform work that would 
produce sufficient income that would be other than marginal).  
See also Faust v. West, 13 Vet. App. 342, 356 (2000) (a 
substantially gainful occupation is one that provides annual 
income that exceeds the poverty threshold for one person, 
irrespective of the number of hours or days that the veteran 
actually works and without regard to the veteran's earned 
annual income prior to his having been awarded a 100 percent 
rating based upon individual unemployability).

The Board also observes that VA recently amended the Schedule 
for Rating Disabilities by revising that portion of the 
Musculoskeletal System criteria that addresses disabilities 
of the spine, effective September 26, 2003.  See 68 Fed. Reg. 
51,454-58 (Aug. 27, 2003) (to be codified at 38 C.F.R. 
§ 4.71a, Diagnostic Codes 5235-5243).  Included with the new 
rating criteria is Plate V, which sets forth normal range of 
motion of the cervical and thoraco-lumbar spine.  Id.

Finally, in a decision promulgated on September 22, 2003, 
Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, Nos. 02-7007, -7008, -7009, -7010 (Fed. Cir. Sept. 
22, 2003), the United States Court of Appeals for the Federal 
Circuit invalidated the 30-day response period contained in 
38 C.F.R. § 3.159(b)(1) (2003) as inconsistent with 38 
U.S.C.A. § 5103(b)(1).  The Court made a conclusion similar 
to the one reached in Disabled Am. Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339, 1348 (Fed. Cir. 2003) 
(reviewing a related Board regulation, 38 C.F.R. § 19.9).  
The court found that the 30-day period provided in § 
3.159(b)(1) to respond to a VCCA duty to notify is misleading 
and detrimental to claimants whose claims are prematurely 
denied short of the statutory one-year period provided for 
response.  Therefore, since this case is being remanded for 
additional development, the RO must take this opportunity to 
comply with the aforementioned judicial precedent.  

Thus, due process, as mandated by the recent decision of the 
Federal Circuit, demands that this case be REMANDED to the RO 
for the following action:

1.	The RO must review the claims file and 
ensure that all VCAA notice 
obligations have been satisfied in 
accordance with the recent decision in 
Paralyzed Veterans of America v. 
Secretary of Veterans Affairs, as well 
as 38 U.S.C.A. §§ 5102, 5103, and 
5103A, (West 2002), and any other 
applicable legal precedent.  Such 
notice should specifically apprise the 
veteran of the evidence and 
information necessary to substantiate 
his claim and inform him whether he or 
VA bears the burden of producing or 
obtaining that evidence or 
information, and of the appropriate 
time limitation within which to submit 
any evidence or information.  
38 U.S.C.A. § 5103(a) and (b) (West 
2002); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002).

2.	The veteran should be requested to 
provide the names and addresses of all 
VA and non-VA medical providers who 
have treated him for the disorders at 
issue since June 1998.  The RO should 
then request all pertinent medical 
records from these medical providers.

3.	The veteran should be requested to 
provide any financial information he 
has to support his contention that he 
is unable to obtain and maintain 
substantially gainful employment due 
to his service- connected 
disabilities, such as wage receipts, 
signed federal tax statements, etc.

4.	After associating with the claims file 
all available records received 
pursuant to the development requested 
above, the RO should schedule the 
veteran to undergo VA orthopedic and 
special audio and ear, nose, and 
throat examinations to determine the 
nature and current severity of his 
service-connected lumbar spine strain, 
status post meniscectomy of the right 
knee with instability, symptomatic 
status post meniscectomy of the right 
knee, status post meniscectomy of the 
right knee with post traumatic 
arthritis and some limitation of 
motion, left knee anterior cruciate 
ligament deficiency, fracture of the 
C3 cervical spine process, fracture of 
the left temporoparietal area, cubital 
tunnel syndrome, and flexio-pronator 
insertional tendonitis, left minor and 
right major, claimed as tennis elbow, 
and his service-connected tinnitus and 
left ear hearing loss.  All indicated 
tests and studies should be performed, 
including range of motion studies of 
the lumbar and cervical spines and the 
veteran's knees, and all clinical 
findings should be described in 
detail.  It is requested that the 
orthopedic and audiological examiners 
confer, if feasible, and identify, to 
the extent possible, all current 
manifestations of the service-
connected orthopedic and audiological 
disabilities.  The examiners should 
also express an opinion as to whether 
the service-connected disabilities 
preclude the veteran from securing or 
following a substantially gainful 
occupation.  The examiners are 
requested to provide an opinion 
regarding the veteran's capability to 
do office work, including his ability 
to move about, the number of hours he 
could sit, and the type of employment 
setting in which he could work (if 
any).  A complete rationale should be 
provided for each opinion expressed 
and conclusion reached.  The claims 
file, to include a complete copy of 
this REMAND, should be made available 
to and be reviewed by the examining 
physicians, and the examination 
report(s) should indicate if the 
veteran's medical records were 
reviewed.

5.	Then, the RO should review the claims 
file and ensure that all notification 
and development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Public Law No. 106-175 (2000) 
(now codified at 38 U.S.C. §§ 5100-
5103A, 5106-7 (West 2002)) is 
completed.

6.	Thereafter, the RO should readjudicate 
the veteran's claim for a total rating 
based upon individual unemployability 
due to service-connected disabilities.  
If the benefits sought on appeal 
remain denied, the veteran and his 
representative should be provided with 
a supplemental statement of the case 
(SSOC).  The SSOC should contain 
notice of all relevant actions taken 
on the claim, to include a summary of 
the evidence and applicable law and 
regulations considered pertinent to 
the issue currently on appeal since 
the December 1999 statement of the 
case, including the new regulations 
that address the revised criteria for 
evaluating disabilities of the spine, 
effective September 26, 2003.  See 68 
Fed. Reg. 51,454-58 (Aug. 27, 2003) 
(to be codified at 38 C.F.R. § 4.71a, 
Diagnostic Codes 5235-5243).  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2002).



